FILED

UNITED STATES DISTRICT COURT AUG 18 2021
EASTERN DISTRICT OF TENNESSEE
AT KNOXVILLE Clerk, U. S. District Court
Eastern District of Tennessee

UNITED STATES OF AMERICA ) ene

) NO. 3:21-cR- 1O7
y. ) ,;

) JUDGES vytzer| Guytov7
FRANKLIN PARTON, JR. )
JORDAN ALLEN, )

)

)

)
RYAN STIMPERT, )
DAPHNE ROBINSON, )

)
DERRICK SMITH, and )
CRAIG STEWART, aka “HOT DOG.” )

INDICTMENT
COUNT ONE

(Methamphetamine Distribution Conspiracy)

The Grand Jury charges that beginning at least as early as December 2018, and
continuing through September 2019, within the Eastern District of Tennessee and elsewhere, the
defendants, FRANKLIN PARTON, JR., JORDAN ALLEN, Po

GV ERRANNIE RAY, RYAN STIMPERT, DAPHNE ROBINSON

a and other persons known and unknown to the Grand Jury, did knowingly,
intentionally, and without authority combine, conspire, confederate and agree with each other
and with diverse others to commit the following offense against the United States: to distribute
and possess with the intent to distribute a quantity of a mixture and substance containing fifty
(50) grams or more of methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1),

841(b)(1)(A), and 846.

CaGase23:-21-00-D07-WAKAGEIEB'G EDOEDN cfictumrited 88/2 R22008PER2T dPa@gePhotD PafelD
#: 3
COUNT TWO
(Cocaine Distribution Conspiracy)

The Grand Jury further charges that beginning at least as early as December 2018, and
continuing through September 2019, within the Eastern District of Tennessee and elsewhere, the
defendants, JORDAN ALLEN, DERRICK SMITH, CRAIG STEWART, aka “HOT DOG,

GE 206 other persons known and unknown to the Grand Jury did knowingly,
intentionally, and without authority combine, conspire, confederate and agree with each other
and with diverse others to commit the following offense against the United States: to distribute
and possess with the intent to distribute a quantity of a mixture and substance containing 500
grams or more of cocaine, its salts, isomers, and salts of its isomers, a Schedule I controlled
substance, in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B), and
846.

Drug Trafficking Forfeiture Allegations

The allegations contained in Counts One and Two of this Indictment are hereby realleged
and incorporated by reference for the purpose of alleging forfeitures pursuant to Title 21, United
States Code, Section 853. Pursuant to Title 21, United States Code, Section 853, upon
conviction of an offense in violation of Title 21, United States Code, Sections 841 and/or 846,
the defendants, FRANKLIN PARTON, JR., JORDAN ALLEN,

a, TERRANNIE RAY, RYAN STIMPERT, DAPHNE ROBINSON,

P| DERRICK SMITH, and CRAIG STEWART, aka “HOT DOG, shall forfeit
to the United States of America any property constituting, or derived from, any proceeds
obtained, directly or indirectly, as a result of such offense and any property used, or intended to
be used, in any manner or part, to commit, or to facilitate the commission of the offense,

including but not limited to the following:

2

CaGase2a- 21-00 DOLMAKAGBIEBG E DoEDNe Didsuihited 88/2 RE2008PERe DP dPagePAGED PaReID
#: 4
Money Judgment

Proceeds the defendants, FRANKLIN PARTON, JR., JORDAN ALLEN, | |
TERRANNIE RAY, RYAN STIMPERT,

DAPHINE Son DERRICK SMITH, and CRAIG
STEWART, aka “HOT , personally obtained as a result of the violations of Title

21, United States Code, Sections 841 and/or 846 from the illegal trafficking of controlled
substances.

  

Pursuant to Title 21, United States Code, Section 853(p), the defendant shall forfeit
substitute property, up to the value of the property subject to forfeiture, if by any act or omission
of the defendant, the property, or any portion thereof:

a. cannot be located upon the exercise of due diligence;

b. has been transferred, sold to, or deposited with a third party;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

S has been commingled with other property that cannot be divided without
difficulty.

ORY FOREPERSON

 

FRANCIS M. HAMILTON III
ACTING UNITED STATES ATTORNEY

Ada Gable

ANNE-MARIE SVOLTO
Assistant United States Attorney

3

CaGase2a- 21-00 DOLMAKAGBIEB'G E DoEDNe Didsumhited 88/2 R22008PE2B dPageRagéD PayfelD
#:5
